993 A.2d 1215 (2010)
202 N.J. 11
In the Matter of Richard P. SAUNDERS, an Attorney at Law.
D-96 September Term 2009, 065937.
Supreme Court of New Jersey.
April 30, 2010.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of RICHARD P. SAUNDERS of ROCKAWAY, who was admitted to the bar of this State in 1985;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.15(a) (negligent misappropriation of client trust funds), and RPC 8.4(c) (misrepresentation);
And the parties having agreed that respondent's conduct violated RPC 1.1(a), RPC 1.15(a), and RPC 8.4(c), and that said conduct warrants a censure;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent's ethics violation and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that RICHARD P. SAUNDERS of ROCKAWAY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter, as provided in Rule 1:20-17.